DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US2015/0357036).
With respect to claim 1, Park et al disclose a writing method of writing to a crossbar array using a bipolar variable resistive memory element (14, Fig.1), wherein, the writing method applies a first write voltage (a logical low value) with a controlled pulse width to a selected row line of the crossbar array and applies a second write voltage (positive voltage value for source line) with a controlled pulse width to a selected column line to write to a selected variable resistive memory element (see paragraph [0021]).
With respect to claim 3, Park et al disclose the second write voltage is a ground electrode shared in column lines (the source line is biased to ground potential, see paragraph [0021]). 
With respect to claim 5, Park et al disclose the pulse width of the second write voltage is set to a maximum pulse width of the pulse width of the first write voltage (inherent).
With respect to claim 8, Park et al disclose a crossbar array (Fig.1), in which a variable resistive memory element (14) is connected to each intersection of a plurality of row lines (WLn) and a plurality of column lines (BLn), a row select part (18) selecting a row line of the crossbar array; a column select part (22) selecting a column line of the crossbar array; and a writing part (35, 30, 22, 20, 18) writing a variable resistive memory element connected to a row line selected by the row select part and a column line selected by the column select part, the writing part applies a first write voltage (a logical low value, see paragraph [0021]) with a controlled pulse width to the row line and applies a second write voltage (positive voltage value for source line, see paragraph [0021]) with a controlled pulse width to the column line to write to a selected variable resistive memory element.
With respect to claim 10, Park et al disclose the writing part adjusts the pulse width of the first write voltage and applies a common ground voltage to the column line as the second write voltage (the source line is biased to ground potential, see paragraph [0021]).
With respect to claim 12, Park et al disclose the writing part sets the pulse width of the second write voltage to a maximum pulse width of the pulse width of the first write voltage (inherent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Duong et al (5,479,579).
Claim 16 recites a feature of the crossbar array is applied to a synapse array which is not disclose or suggest in Park et al. However, the synapse chip or synapse array using crossbar array is well-known in the art as taught by Duong et al (see col.7, lines 10-15). Thus, it would be obvious to one of ordinary skill in the art at the time this invention was made to modify Park et al by applying crossbar array to synapse array such as taught by Duong et al because this technique is well-known in the art.

Allowable Subject Matter
Claims 2,4,6-7,9,11,13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al (10,573,375) disclose method and circuitry for programming non-volatile resistive switches using varistors.
Sugita (US 2007/0195590) discloses nonvolatile semiconductor memory device and data writing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/               Primary Examiner, Art Unit 2825                                                                                                                                                                                         	08/13/2022